DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bohner et al (US 6,047,788) in view of Matsuto et al (US 2019/0107184).  Bohner discloses:
With regard to claim 1 - A cylinder boot for an axle of an industrial vehicle, the industrial vehicle having a beam axle, a steering knuckle (Fig. 1) pivotably supported by the beam axle and a steering hydraulic cylinder 9, 10 supported by the beam axle, a cylinder rod 2, 3 of the steering hydraulic cylinder 9, 10 being connected to the steering knuckle to pivot the steering knuckle, wherein the cylinder boot 40 covers the cylinder rod of the steering hydraulic cylinder, the cylinder boot comprising: 
a cylinder boot body 40 that has a contractible portion that is contractible in response to a stroke of the cylinder rod; 
a rod-side fixing portion (see Fig. 4) of the cylinder boot body that is fixed to a distal end portion 2 of the cylinder rod; 
a cylinder-side fixing portion (Fig. 4) of the cylinder boot body that is fixed to a cylinder body of the steering hydraulic cylinder; and 
a detection sensor 25 for detecting an actual steering angle of the steered vehicle wheels for a control unit 23 to compare to a desired steering angle of the steered vehicle wheels.  However, Bohner fails to disclose the claimed structural details of said detection sensor such as a detection portion that is displaced in a direction in which the cylinder rod extends or contracts.  Matsuto teaches a steering actuator having an actuator cylinder 29g, an actuator cylinder rod 6, a cylinder boot 36 comprising a cylinder boot body that has a contractible portion 36c that is contractible in response to a stroke of the cylinder rod; a rod-side fixing portion 36b of the cylinder boot body that is fixed to a distal end portion of the cylinder rod 6; a cylinder-side fixing portion 36a of the cylinder boot body that is fixed to a cylinder body of the steering actuator cylinder 29g; and a detection portion 73 that is displaced in a direction in which the cylinder rod 6 extends or contracts, and is detected by a detection sensor 70 disposed on an actuator support.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cylinder boot of Bohner with the teaching of Matsuto such that the detection sensor comprises a detection portion that is displaced in a direction in which the cylinder rod extends or contracts so as to allow for accurate detection of the position of the rod.

With regard to claim 4, Matsuto teaches wherein the detection portion 73 is detected by the detection sensor 70 in a non-contact manner (Abstract).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bohner and Matsuto and further in view of Lilley (US 6,220,969).  Bohner and Matsuto fail to explicitly disclose wherein the detection portion is formed on a circumference of the cylinder boot body along a circumferential direction of the cylinder boot body.  Lilly teaches a non-contact detection sensor comprising a detection portion 68 formed on a circumference of the cylinder boot body along a circumferential direction of the cylinder boot body.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cylinder boot of Bohner and Matsuto with the teaching of Lilley such that the detection portion is formed on a circumference of the cylinder boot body along a circumferential direction of the cylinder boot body to keep the boot body from interfering with detection.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bohner and Matsuto and further in view of Yamamoto (US 7,967,687).  Bohner and Matsuto fail to explicitly disclose wherein the distal end portion of the cylinder rod is fixed to the rod-side fixing portion by press-fitting.  Yamamoto teaches a joint structure and boot for joint wherein “the small-diameter portion 48 of the spline shaft 24 is press-fitted into the small-diameter tube 32 of the joint boot 28” (Column 8, lines 4-6).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the boot of Bohner and Matsuto with the teaching of Yamamoto such that the distal end portion of the cylinder rod is fixed to the rod-side fixing portion by press-fitting to preclude the need for further fixing means.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bohner and Matsuto and further in view of Delorenzis et al (US 6,679,504).  Bohner and Matsuto fail to explicitly disclose wherein the detection portion has a detection surface that is formed of a metal coating.  Delorenzis teaches a position detection sensor including a detection surface 252 made of plastic with a metallic coating (“The sensing of the housing 218 and rod structure 246 positions could be achieved in a variety of alternate manners, as could the damping bypass flow across piston 240. For example, the position sensor rod 252 may be made of plastic with a vacuum coated metallic covering layer.” – Column 15, lines 7-12).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cylinder boot of Bohner and Matsuto with the teaching of Delorenzis such that the detection portion has a detection surface that is formed of a metal coating to allow for lower production costs through the need of less expensive materials.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/               Examiner, Art Unit 3616                                                                                                                                                                                         	September 9, 2022